Order, Supreme Court, Bronx County (Stanley Green, J.), entered October 10, 2002, which, inter alia, denied defendant’s motion for a directed verdict, unanimously affirmed, without costs.
The trial evidence, viewed in the light most favorable to plaintiff, was sufficient to permit the jury to rationally conclude, as it evidently did, that defendant, by failing to adequately salt and sand the path it had cleared along the sidewalk the day pre*370ceding plaintiffs accident, created or increased the ice hazard that caused plaintiffs harm (see Figueroa v Lazarus Burman Assoc., 269 AD2d 215 [2000]; Glick v City of New York, 139 AD2d 402 [1988]; and see Genen v Metro-North Commuter R.R., 261 AD2d 211 [1999]). Concur—Tom, J.P., Mazzarelli, Ellerin, Lerner and Marlow, JJ.